Citation Nr: 1008094	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  08-32 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for hypertension.

2.  Entitlement to a compensable rating for residuals of a 
fracture to the left tibia and fibula.  


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to 
February 2003.

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran requires continuous medication to control his 
hypertension, however, it is not manifested by a diastolic 
pressure of predominately 110 mm or more, or a systolic 
pressure of predominately 200 mm or more.

2.  The Veteran's residuals of a fracture to the left fibula 
and tibia have been characterized by complaints of pain and 
cramping.  Malunion of the tibia and fibula with slight knee 
or ankle disability has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 10 percent, but 
no higher, for hypertension have been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.104, Diagnostic Code 
(DC) 7101 (2009).

2.  The criteria for a compensable rating for residuals of a 
fracture to the left tibia and fibula have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1-4.14, 4.31, 4.40-4.42, 4.44, 4.71a, DC 5262 (2009).
.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
January and August 2007, prior to the initial RO decision 
that is the subject of this appeal.  The letters informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.   

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  In addition, he was provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in January 2009.  Any questions as to the appropriate 
effective date to be assigned are moot as the claims have 
been denied.  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained the Veteran's service treatment 
records and the Veteran submitted Air Force outpatient 
treatment records. 

Specific VA medical examinations pertinent to the issues on 
appeal were obtained in July and September 2007 and in 
November 2009.  The Board finds that these examinations were 
adequate for evaluation purposes.  Specifically, the 
examiners reviewed the claims file, interviewed the Veteran 
and conducted a physical examination.  

Moreover, there is no indication that the VA examiners were 
not fully aware of the Veteran's past medical history or that 
they misstated any relevant fact.  Therefore, the available 
records and medical evidence have been obtained in order to 
make adequate determinations as to these claims.  Therefore, 
the available records and medical evidence have been obtained 
in order to make adequate determinations as to these claims.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2009).

The Court of Appeals for Veterans Claims (CAVC) has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss under 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the CAVC in DeLuca must be followed in adjudicating claims 
where a rating under the diagnostic codes governing 
limitation of motion should be considered.

Furthermore, the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Thus, actually 
painful, unstable, or malaligned joints, due to healed 
injury, are as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  See 38 C.F.R. § 4.59 (2009).

Finally, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Entitlement to a Compensable Rating for Hypertension

The Veteran is currently rated at 0 percent for his service 
connected hypertension.  
In order to obtain a compensable rating for hypertension, the 
evidence must show that the Veteran: 
*	has a diastolic pressure predominantly of 100 or more; 
or
*	has a systolic pressure predominantly of 160 or more 
(both 10 percent under DC 7101.

Additionally, a minimum compensable evaluation is for 
application when the evidence indicates a history of 
diastolic pressure of 100 or when continuous medication is 
required for control.  Hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.

In this case, the Board first concludes that a 10 percent 
rating is warranted based on the Veteran's need for 
medication to control his hypertension.  Specifically, a 
treatment note in November 2005 mentioned that he began to 
take Hyzaar (a combination of hydrochlorothiazide and 
losartan), a hypertension control medication, approximately 
one month prior to that examination.  A subsequent evaluation 
in February 2007 indicated that he continued to take this 
medication.  

According to his VA examination in September 2007, the 
Veteran recently began to take atenolol, another hypertension 
control medication.  Although he apparently discontinued the 
use of atenolol, according to a physical evaluation in 
November 2007, he was still actively taking Hyzaar (described 
in the note as losartan/hydrochlorothiazide).  Therefore, 
since the Veteran was prescribed medication in order to 
control his hypertension, the Board concludes that an 
increase in disability rating to 10 percent is warranted.

In determining whether the Veteran is entitled to a rating in 
excess of 10 percent, the Board concludes that his symptoms 
do not more nearly approximate a higher rating.  In order to 
obtain a rating for hypertension in excess of 10 percent, the 
evidence must show that the Veteran has: 
*	Diastolic pressure predominantly 110 mm Hg or more; or 
*	Systolic pressure predominantly 200 mm Hg or more (20% 
under DC 7101).

Throughout the course of his appeal, the Veteran's diastolic 
pressure has been observed to be from 88 mm Hg (November 
2005) to 106 mm Hg (September 2007).  He never had a measured 
diastolic pressure of 110 mm Hg or more.  Therefore, an 
increased rating is not warranted on this basis.  

Similarly, throughout the course of this appeal, the 
Veteran's systolic pressure was observed from 132 mm Hg 
(November 2005) to 166 mm Hg (November 2007).  He never had a 
measured systolic pressure of 200 mm Hg or more.  Therefore, 
an evaluation in excess of 10 percent is not warranted.  

In conclusion, the Board finds that the Veteran is entitled 
to a 10 percent rating based on his need for medication to 
control his hypertension.  However, as he has never had a 
diastolic pressure of 110 mm Hg or more, or a systolic 
pressure of 200 mm Hg or more, the competent evidence does 
not indicate that a rating in excess of 10 percent is 
warranted.   

Entitlement to a Compensable Rating for Residuals of a
Fracture to the Left tibia and Fibula

The Veteran is currently rated at 0 percent for residuals of 
a fracture to the tibia and fibula in his left leg.  The 
Veteran's post-fracture disability is currently rated under 
DC 5262 for malunion of the tibia and fibula.  In order to 
warrant a compensable rating for this disability, the 
evidence must show malunion of the tibia and fibula with 
slight knee or ankle disability.  38 C.F.R. § 4.71a, DC 5262 
(2009). 

Abnormalities of the bone incident to trauma, such as 
malunion with deformity throwing abnormal stress upon the 
joints, should be shown by X-ray and observation evidence and 
should be carefully related to the strain on neighboring 
joints.  See 38 C.F.R. § 4.44 (2009).

In this case, the evidence does not indicate that the 
criteria for an increased rating have been met.  
Specifically, at his VA examination in July 2007, the Veteran 
complained of cramping in the leg approximately four times 
per week on a nocturnal basis and a dull aching during the 
day.  However, his gait and posture were normal and X-rays of 
his left leg indicated healed, uncomplicated fractures of the 
fibula and tibia.  There was no tenderness noted along the 
tibia or fibula, and there was no redness or inflammation.  
He had no discomfort or difficulty with range of motion, and 
there was no effusion, edema, erythema, palpable deformities, 
or instability.  Based on this evidence, the examiner stated 
that there were no objective residuals of his service-
connected disability.  Of additional note, the record 
includes a number of outpatient treatment records where, in 
each case, no musculoskeletal symptoms were observed.  
Therefore, an increased rating is not warranted on this 
basis.  

The Veteran has also complained of neurological symptoms such 
as pain and tingling sensations that he asserted were due to 
his leg fracture.  Service connection for this claim was 
denied by the RO in March 2009.  Moreover, the competent 
evidence does not indicate the presence of a neurological 
disorder.
 
Specifically, at his VA examination in July 2007, the Veteran 
was observed to have good muscle size with no atrophy.  His 
muscle strength was normal, and his sensation to light touch 
and pinprick was good.  The ultimate diagnosis was status 
post irrigation and reduction of an open tibia/fibula 
fracture of the distal one-third of the left leg, without 
objective residuals.

The Veteran was afforded another VA examination in March 
2009, at which time he claimed experiencing numbness, 
tingling, and jerking of the left leg that he attributed to 
his service-connected fracture.  He denied any physician-
prescribed bedrest or incapacitation.  There were no 
conditions that adversely affected either his activities of 
daily living or his usual occupation.  He complained of 
jerking sensations that awakened him nightly; he denied 
dysesthesias, weakness, fatigue, or functional loss.  The 
physical examination noted normal gait and posture and no 
imbalance.  The leg muscles displayed no atrophy or 
hypertrophy and strength was 5/5 bilaterally, which was 
normal for his age.  Toe, heel, and toe-heel walking were all 
normal.  There was no painful motion, tenderness, spasms, 
edema, fatigability, lack of endurance, weakness, or 
instability.  There was no additional limitation of motion 
after repeated movement.  The diagnosis noted no objective 
findings.   

Based on the above-noted lack of objective orthopedic or 
neurologic residuals following the Veteran's left leg 
fracture, the competent evidence does not support a 
compensable rating.  

With respect to both of the Veteran's claims, the Board has 
also considered his statements that his disabilities are 
worse.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability related to hypertension or a leg fracture 
according to the appropriate diagnostic codes.  

On the other hand, such competent evidence concerning the 
nature and extent of the Veteran's hypertension and left leg 
fracture has been provided by the medical personnel who have 
examined him during the current appeal and who have rendered 
pertinent opinions in conjunction with the evaluations.  The 
medical findings (as provided in the examination reports) 
directly address the criteria under which these disabilities 
are evaluated.

The Board will also consider whether referral for 
extraschedular evaluations is warranted.  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In this case, the Veteran stated that he worries that his 
disabilities will impact his employment in the future.  
However, he is currently employed.  Moreover, the rating 
criteria reasonably describe his disability levels and 
symptomatology, and provide for higher ratings for additional 
or more severe symptoms than currently shown by the evidence. 
 Thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluations are, 
therefore, adequate.  Consequently, referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, under 38 C.F.R. § 3.321 is not warranted.  

In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not 
applicable and the appeals are denied.
 

ORDER

Throughout the entire period of the claim, a 10 percent 
rating, but no more, for hypertension is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.

A compensable rating for residuals of a fracture to the left 
tibia and fibula is denied.  




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


